Mr. Justice Belaval,
dissenting.
San Juan, Puerto Rico, October 27, 1967
This is an action for damages for the illegal repossession of a personal property seized by the defendant-appellee by means of a Claim and Delivery of Personal Property proceeding based on the default of payment of two of the installments stipulated in the conditional sales contract, when actually said installments had been paid by the plaintiff-appellant.
The reason for the trial court dismissing the first cause of action of the complaint was the following: “From the evidence presented it is inferred that within the repossession proceeding the Universal C.I.T. Credit Corp., requested and obtained an order to secure the effectiveness of the judgment. In compliance with said order the marshal proceeded to attach the automobile which was object of the repossession proceeding. In taking possession of the car, the marshal delivered all the necessary papers to the plaintiff herein so that the latter would be duly informed of the existence of the repossession proceeding and of the attachment which was being executed. Gilberto Isaac Sánchez took the documents delivered to him by the marshal to his lawyer Mr. Ramón [sic] Santos Isaac, but for different reasons neither he nor his lawyer appeared in the District Court to allege his legal rights. In view thereof, the repossession proceeding followed its normal course and the automobile, object thereof, was sold in due time at public auction. It is to the allegations of this first cause of action that the defendant raises the exception of res judicata and collateral estoppel by judgment .... In our opinion there exists between the first cause of action alleged in the complaint and the repossession proceeding which took place before the *372District Court the most perfect identity between the things, causes, parties and their capacity as such. The nonperformance of the conditional sales contract, due to default' in the monthly payments owed by the plaintiff■. herein, was litigafed in the District Court. In the case before our consideration, the first cause of action rests on the allegation that,the defendant caused damages to plaintiff herein by instituting the repossession proceeding in the District Court alleging default in payment on his part when in reality he owed nothing to the Universal C.I.T. Credit Corporation of Puerto Rico. The fact of whether or not he owed any installment to the defendant was adjudicated by the District Court. The plaintiff had his day in court; if he did not want to take advantage of it, it is his fault. The judgment of the District Court now constitutes a collateral estoppel for him, and it is conclusive as to those matters which in fact arose and which were actually or necessarily litigated or adjudicated .... The plaintiff gives emphasis to the judgment of the Supreme Court of Puerto Rico in Millán Soto v. Caribe Motors Corp., judgment of September 19, 1961. In our opinion the facts of both cases are so different that the doctrine established therein is not applicable to the case under consideration.”
The analogous facts of the case of Millán v. Caribe Motors Corp., 83 P.R.R. 474, 478 (Rigau) (1961), are the following: “Millán purchased the truck on May 28, 1956. Because of mechanical defects, he returned it to the vendor in August of that year. On the basis of default payments corresponding to September, October, and November of 1956, the vendor, which had the truck in its possession, filed an action for repossession on December 7, 1956. The hearing for repossession was held in the. District Court on January 8, 1957, at which Millán did not appear, and on that same day the District. Court entered. an .Order of Restitution. Two days later, .while the Order of Restitution was *373not yet final, oh January 10, 1957, Millán filed a complaint in the Superior Court against Caribe Motors Corporation praying for the rescission of the contract and the awarding of damages:”
■ As may be seen the difference between both actions is', that one is based' on fraud for a deceitful allegation on the deferred payment of the thing sold, while the other is based on a hidden defect of the thing sold. But on both occasions, the parties, without a doubt impressed by our former case law which limited the permissible allegations to the mere showing of payment or mechanical defect, chose the action for nullity on the ground of fraudulent allegation with damages and the rescissory action for hidden defect with damages, and on both occasions the defenses of the defendant were res judicata and collateral estoppel by judgment. Answering to the propriety of said defenses when they refer to a repossession proceeding of personal property, we held': “The order of restitution in the repossession proceeding did not constitute res judicata against Millán’s complaint in the Superior Court because they are two different causes of action. The' first was the conditional vendor’s cause of action based on the vendee’s nonpayment, while th,e second was the vendee’s cause , of action against the.vendor, based on deceit and nullity of. the contract. In accordance with what was said in the case of Mattei, swpra, the better practice would have been to litigate everything within ■. the ■ repossession proceeding, but in not doing so plaintiff Millán was not left defenseless and could ■ bring the action for nullity and damages, as he did .... The doctrine of collateral estoppel by judgment does not apply either because, under that doctrine, the former judgment is conclusive only as to those matters which were actually raised and which were really or necessarily litigated and adjudicated, but it is not conclusive as to those matters *374which, though involved in the case, were not litigated and adjudicated in the former action.”
If we should decide to settle the judicial dilemma presented in this case along the simple and delicate rules of the . orderly game of the proceeding, the merits of the issue would remain unsettled. It would be one more case decided with all the asepsis of the superficial trials but of which we would not even have been informed of the juridical facts or of the violation of law committed therein. The majesty of justice requires to delve always into the merits of the issues in controversy. Even in the most closed proceedings, when dealing with human rights or property rights, a door always remains open to the actions for nullity to restore the moral equilibrium between violence and equity, good and evil, apparent legality and undue advantage. Straight is that which is not crooked is an old Spanish saying. -And it is our mission, as judges to straighten any crookedness that might appear in all issues which come to us, no matter the instrumental errors which might have been committed.
In this case there are also allegations of possible usury, the evil par excellence of our times. Irrespective; of the moral cause, the confiscation of part of a monetary fund in favor of the State, compels us to study all cases of usury with extreme zeal since it is from the funds of the State that all the needy of human society derive their living. As to the second cause of action, connected with a toolbox object of the same attachment, we have nothing to decide because review of the decision in the second cause of action was not requested. I dissent.